     6:18-cv-00327-DAK-DBP Document 79 Filed in ED/OK on 05/21/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF OKLAHOMA


ADRIAN CROSS,

                  Plaintiff,                                       ORDER ADOPTING & AFFIRMING
                                                                    REPORT & RECOMMENDATION
v.
                                                                       Case No. 6:18-cv-327-DAK-DBP
UNITED STATES MARSHAL
SERVICE, LLOYD VELLEK, DAVID L.                                              Judge Dale A. Kimball
HARLOW, DAVID ANDERSON, and
UNITED STATES OF AMERICA,

                  Defendants.


         This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Judge Dustin B. Pead under 28 U.S.C. § 636(b)(1)(B). 1

On April 13, 2020, Magistrate Judge Pead issued a Report and Recommendation, recommending

that the court grant (1) Defendants’ Motion to Dismiss for lack of jurisdiction and failure to state

a claim [ECF No. 60] and (2) Plaintiff’s Motion to Submit Exhibit as Evidence of Claim [ECF

No. 69]. Magistrate Judge Pead also recommended denying Plaintiff’s Motion for Evidentiary

Hearing [ECF No. 74].

         The Report and Recommendation notified Plaintiff that any objection to the Report and

Recommendation must be filed within fourteen days of receiving it. In addition, Magistrate

Judge Pead recommended that, if the court adopts the Report and Recommendation, Plaintiff be

given fourteen days after being served with the court’s decision to file an amended complaint.


1
 This case is before this court pursuant to an out of district referral from United States District Judge Ronald A.
White of the Eastern District of Oklahoma with the concurrence of the United States District Court Chief Judge
Robert J. Shelby.
    6:18-cv-00327-DAK-DBP Document 79 Filed in ED/OK on 05/21/20 Page 2 of 2



Instead of filing any objections to the Report and Recommendation, Plaintiff filed a motion to

amend his complaint [ECF No. 77]. 2

        A Magistrate Judge’s Report and Recommendation is subject to de novo review by this

court. See 28 U.S.C. § 636(b)(1)(B); see also Fed. R. Civ. P. 72(b). The court has reviewed the

Report and Recommendation and the record de novo and agrees with Magistrate Judge Pead’s

recommendations. Furthermore, given that Plaintiff failed to submit any objections to the Report

and Recommendation, the court finds no reason to set it aside.

        Therefore, the court adopts and affirms Magistrate Judge Pead’s Report and

Recommendation in its entirety. Accordingly, Defendants’ Motion to Dismiss for lack of

jurisdiction and failure to state a claim [ECF No. 60] and Plaintiff’s Motion to Submit Exhibit as

Evidence of Claim [ECF No. 69] are hereby GRANTED, and Plaintiff’s Motion for Evidentiary

Hearing [ECF No. 74] is hereby DENIED. Additionally, Plaintiff shall have fourteen days after

being served with a copy of this Order to file an amended complaint.

        DATED this 21st day of May, 2020.

                                                   BY THE COURT:



                                                   DALE A. KIMBALL
                                                   United States District Judge




2
 That motion, however, was premature given that the Report and Recommendation suggested giving Plaintiff the
opportunity to amend his complaint only after the district court ruled on the Report and Recommendation.

                                                      2
